317 So. 2d 372 (1975)
In re William N. LOWERY
v.
STATE.
Ex parte STATE of Alabama ex rel.
ATTORNEY GENERAL.
SC 1359.
Supreme Court of Alabama.
July 31, 1975.
William J. Baxley, Atty. Gen., and Kermit M. Downs, Asst. Atty. Gen., for petitioner.
FAULKNER, Justice.
Petition of THE State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Lowery v. State, 55 Ala.App. 514, 317 So. 2d 365.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, JONES and EMBRY, JJ., concur.